DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of I-D in the reply filed on March 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 8 is drawn to the structure of the apparatus and recites an intended use of the apparatus. In other words, claim 8 describes a condition when the apparatus is operated 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding (US 6,049,088).
With respect to claim 1, Harding shows (e.g. Fig. 2) an apparatus for detecting one or more properties of a downhole fluid (this intended use does not impart any particular structure and there is no reason why the device of Harding cannot be used in a downhole), comprising:
a housing (a housing is formed by the potting material, as well as with the object surrounding the body of the light source 12 and photodetector 14 shown in diagonal hash marking and not numbered; also the cylindrical probe body forms a housing) and ;
a location-sensitive optical detector (photodetector 14; the term “location-sensitive optical detector” is not defined. But not for the location of the photodetector 14, it would not detect the light. Thus the photodetector 14 is sensitive dependent on its location), arranged within a chamber formed by the housing;
a light source (12, the diode that emits light), arranged within the chamber;
a lens, positioned at an end of the housing (although not labeled or identified by Harding, one of ordinary skill in the art would recognize the dome shaped ending of the light source is a lens; and
a mirror (16 or 22 of Fig. 3), arranged outside the housing.

7. The system of claim 1, wherein the lens further comprises: a flat side; and a curved side; wherein the flat side is positioned proximate the chamber to position the flat side closer to the light source than the curved side (as discussed above for claim 1, there is a dome shaped lens at light source and the other side would be flat. Official Notice is taken the plano-convex lens is well known for an LED.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournel et al. (US 2010/0252737).
With respect to claim 1, Fournel shows (e.g. Figs. 5A) an apparatus for detecting one or more properties of a downhole fluid (this intended use does not impart any particular structure and there is no reason why the device of Fournel cannot be used in a downhole), comprising:
a housing (18 or dotted box enclosing FAN in Figss 9 and 10) and;
a location-sensitive optical detector (spectrum analyzing sensor SPAN including fiber 12; Fig 8A), arranged within a chamber formed by the housing;
a light source (Fig 2A: LSRC which includes fiber 4), arranged within the chamber;

a mirror (13), arranged outside the housing.

4. The system of claim 1, wherein the location-sensitive optical detector includes a photodiode array, a Charge-Coupled Device (CCD) array, a Position Sensitive Detector (CCD), or a combination thereof. See para. [0108].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes et al. (US 7,763,845).
With respect to claim 1, Estes shows (e.g. Fig. 11) an apparatus for detecting one or more properties of a downhole fluid, comprising:
a housing (see housing in Fig 11) and ;
a location-sensitive optical detector (quadrature photodetector 603), arranged within a chamber formed by the housing;
a light source (LED 601), the diode that emits light), arranged within the chamber;
a lens (605), positioned at an end of the housing; and
a mirror (607), arranged outside the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fournel et al. (US 2010/0252737) as applied to claim 1 above and further in view of Official Notice.
	Fournel shows all the elements as discussed for claim 1 above. Fournel does not show the lens has a flat side and a curved side as recited in claim 7.
	Official Notice is taken that plano-convex lenses, which have a flat side and a curved side, were well known. At the time of filing of the claimed invention, it would have been obvious to use a plano-convex lens in the spectrometer of Fournel for nothing more than to concentrate light through the sample chamber 10.

9. The system of claim 7, wherein a beam emitted from the light source contacts the flat side without bending, bends a first time at the curved side, reflects off the mirror, bends a second time at the curved side, and bends a third time at the flat side before being received at the location-sensitive optical detector (This would be inherent with the single plano-convex lens discussed above for claim 7).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Estes as applied to claim 1 above and further in view of Official Notice.
	Estes shows all the elements as discussed for claim 1 above. Estes does not show the lens has a flat side and a curved side as recited in claim 7.
	Official Notice is taken that plano-convex lenses, which have a flat side and a curved side, were well known. At the time of filing of the claimed invention, it would have been obvious to use a plano-convex lens in the of Estes for nothing more than to concentrate light through the sample chamber 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.